— Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Harrington, J.), imposed June 12, 1984, upon his plea of guilty to criminal sale of a controlled substance in the second degree, the sentence being an indeterminate term of five years to life imprisonment.
Sentence affirmed.
Our review of the record indicates that the prosecutor’s statements at sentencing did not prejudice the defendant with respect to the sentence imposed. The sentence, an indeterminate term of *806five years to life imprisonment, was what the District Attorney agreed to recommend. In addition, the sentence imposed was less than the maximum (Penal Law § 70.00 [1], [2] [a]; [3] [a] [ii]) and under the facts of this case, there is no basis for this court to exercise its discretion by reducing the sentence (People v Suitte, 90 AD2d 80). Titone, J. P., Thompson, O’Connor and Rubin, JJ., concur.